People v Shepard (2020 NY Slip Op 01006)





People v Shepard


2020 NY Slip Op 01006


Decided on February 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020

Gische, J.P., Kapnick, Webber, Moulton, JJ.


763/15 11004A 251/16 11004

[*1] The People of the State of New York, Respondent,
vTimothy Shepard, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (Angie Louie of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Teri Chung of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Raymond L. Bruce, J.), rendered November 1, 2016, (indictment No. 763/15) and January 9, 2017 (indictment No. 251/16),
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: FEBRUARY 13, 2020
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.